 1

 2

 3

 4

 5

 6

 7

 8                                     UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    MERYL POMPONIO,                                   No. 2:19-CV-01309-KJM-KJN
12                        Plaintiff,
13            v.                                        ORDER
14    TEK KOROTANIA, et al.,
15                        Defendants.
16

17                  In an order filed by the court on July 15, 2019, a status conference was set for

18   November 21, 2019, and the parties were instructed to file a joint status report at least seven (7)

19   days prior to the conference. There was no appearance by Daniel Malakauskas at the November

20   21, 2019 conference.

21                  Accordingly, plaintiff’s counsel is ordered to show cause within seven (7)

22   calendar days of this Order why counsel should not be sanctioned in the amount of $250.00 for

23   failing to appear.

24   DATED: December 2, 2019.

25
                                                            UNITED STATES DISTRICT JUDGE
26

27

28
                                                        1
